                                                                           JS-6
 1 Eugene J. Egan (State Bar No. 130108)
     eje@manningllp.com
 2 Joshua Babataher (State Bar No. 311367)
     jkb@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendant
 7 COSTCO WHOLESALE
   CORPORATION
 8
 9                      UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 LETICIA HERNANDEZ, an                      Case No. CV 19-1416-GW-AFMx
   individual,
13                                            [State Case No. BC713459]
               Plaintiff,
14                                            Judge: George H. Wu
         v.
15
   COSTCO WHOLESALE
16 CORPORATION and DOES 1 to 100,             ORDER RE STIPULATION FOR
   Inclusive,                                 DISMISSAL
17
               Defendants.
18
19        IT IS HEREBY ORDERED that the above-captioned action be and hereby is
20 dismissed with prejudice pursuant to FRCP 41(a)(1).
21        IT IS SO ORDERED.
22
23   DATED: March 3, 2020                ___________________________________
24                                       HON. GEORGE H. WU, U.S. District Judge
25
26
27
28

                                           1             Case No. 2:19-CV-01416 GW (AFMx)
                     [PROPOSED] ORDER RE STIPULATION FOR DISMISSAL
